The plaintiffs in error were convicted of the offense of breaking and entering the building, the property of another, with intent to commit a felony, to-wit, rape.
It is contended in the brief filed that the evidence is not sufficient to establish the existence of the felonious intent charged; that the accused were too drunk to be capable of forming the intent.
We find the evidence sufficient to support the verdict and judgment. There is evidence in the record to the effect that the defendants were drunk, but the record shows that they did not make this defense in the court below. They, on the trial, took the stand and each testified as to what took place at the time of the alleged offense. Neither then claimed not to have known what happened but each told an entirely different story from that told by the State's witnesses. The jury evidently believed the State's witnesses.
The judgment must be affirmed.
So ordered.
Affirmed.
  ELLIS, P. J., and TERRELL and BUFORD, J. J., concur. *Page 694
WHITFIELD, C. J., and BROWN and DAVIS, J. J., concur in the opinion and judgment.